DETAILED ACTION
Examiner acknowledges the reply filed 9/19/2022, in response to the office action mailed 6/21/2022.
Claims 1, 3-14, and 16-25 are pending.   Claims 2 and 15 have been cancelled.  Claims 7-12 and 20-25 remain withdrawn for the reasons made of record.
Claims 1, 3-6, 13, 14, and 16-19 are being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment
After further consideration of the claims and claim scope, the instant office is deemed to be a second non-final office action.

Claim Objections- withdrawn
The objection of claims  3, 6, 16, and 19 is withdrawn in view of the amendment filed 9/19/2022.




Claim Rejections - 35 USC § 112- withdrawn 
The rejection of claims 1-6 and 13-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, is withdrawn in view of the amendment filed 9/19/2022.

Claim Rejections - 35 USC § 102- withdrawn
The rejection of claims 1, 4-6, 14, and 17-19 under 35 U.S.C. 102(a)(1) as being anticipated by Walley et al. (U.S. 20150140005- cited in IDS filed 12/11/2020), as evidenced by Farnier (Curr Opin Lipidol 24:251–258 (2013)), is withdrawn in view of the amendment filed 9/19/2022.

Claim Rejections - 35 USC § 103- withdrawn
The rejection of claims 1-6 and 13-19 under 35 U.S.C. 103 as being unpatentable over Walley et al. (U.S. 20150140005- previously cited), as evidenced by Farnier (Curr Opin Lipidol 24:251–258 (2013)- previously cited), and further in view of Kloppel et al. (Pancreas 8:659-670 (1993)- previously cited), is withdrawn in view of the amendment filed 9/19/2022.

Response to Arguments
Applicant's arguments filed 9/19/2022 have been fully considered but they are not persuasive with respect to the following rejections. 
Upon further consideration, a new ground(s) of rejection is made in view of the amendment filed 9/19/2022 and claim scope.
Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 13, 14, and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new rejection.
The instant claims are drawn to a method of treating acute or chronic pancreatitis in a subject in need thereof, the method comprising administering to the subject a proprotein convertase subtilisin kexin 9 (PCSK9) inhibitor, wherein the acute pancreatitis is not caused by an infection.  Claim 14 is directed to a method of treating acute or chronic pancreatitis in a subject in need thereof, the method comprising administering to the subject a pharmaceutical composition comprising a proprotein convertase subtilisin kexin 9 (PCSK9) inhibitor, wherein the acute pancreatitis is not caused by an infection.  Dependent claims recite PCSK9 inhibitors that are antibodies, peptide mimetics, nucleic acids and small molecules.
Applicant elected antibodies as the species of PCSK9 inhibitor.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor, 97 USPQ2d at 1875 (“[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single mouse variable region, i.e., the variable region that the mouse A2 antibody and the chimeric antibody have in common.  However, the mouse variable region sequence does not serve as a stepping stone to identifying a human variable region within the scope of the  claims.”).  A chimeric antibody shares the full heavy and light chain variable regions with the corresponding mouse antibody; that is, the structure shared between a mouse and chimeric antibody would generally be expected to conserve the antigen binding activity.
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”) 
In the instant case, the specification discloses several antibodies that bind PCSK9, e.g., AMG145.  However, the claims broadly encompass any PCSK9 inhibitor or PCSK9-specific antibody and require the PCSK9 inhibitor/antibody to be therapeutically effective against sepsis.  The present claims attempt to claim every antibody with the required function, wherein the instant specification does not describe representative examples to support the full scope of the claims because the instant specification discloses only a few exemplary antibodies, e.g., AMG145.
Examiner notes that the specification does not show any examples in which a PCSK9 inhibitor was administered to treat acute or chronic pancreatitis.
Examiner expressly notes that merely listing the PCSK9 inhibitors that are known in the art in the specification cannot be conflated as written support for those PCKS9 inhibitors having functional utility in the claimed methods of treating acute or chronic pancreatitis.  
Given the well-known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention;  one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genera of PCSK9 inhibitor/antibody and possessing the identified functions as indicated above, and broadly encompassed by the claimed invention. One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genera.

Claims 1, 3-5, 13, 14, and 16-18 are rejected are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating acute or chronic pancreatitis comprising specific antibodies as PCKS9 inhibitors, does not reasonably provide enablement for treating pancreatitis comprising all forms of PCKS9 inhibitors that fall within the instant claim scope.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  This is a new rejection.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed more recently in Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
With regard to enablement of a claim drawn generally to treatment of impairment of a body organ’s functions, see In re Schmidt, 153 USPQ 640, 653.
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444.   
The analysis is as follows: 
(1) Breadth of claims.  Claim 1 is directed to a method of treating acute or chronic pancreatitis in a subject in need thereof, the method comprising administering to the subject a proprotein convertase subtilisin kexin 9 (PCSK9) inhibitor, wherein the acute pancreatitis is not caused by an infection.  Dependent claim 3 recites acute pancreatitis.  Dependent claims 4-6 recite PCSK9 inhibitors that are antibodies.  Claim 14 is directed to a method of treating acute or chronic pancreatitis in a subject in need thereof, the method comprising administering to the subject a pharmaceutical composition comprising a proprotein convertase subtilisin kexin 9 (PCSK9) inhibitor, wherein the acute pancreatitis is not caused by an infection.  Dependent claim 16 recites acute pancreatitis.  Dependent claims 17-19 recite PCSK9 inhibitors that are antibodies.
	The specification states that pancreatitis is inflammation of the pancreas, which can be either acute or chronic. Severe hypertriglyceridemia (triglycerides >1,000 mg/dL) can induce acute, life-threatening pancreatitis as triglyceride-rich lipoproteins infiltrate the pancreas, undergo lipolysis by pancreatic lipase, release toxic free fatty acids and trigger a cascade of inflammation. The severity and duration of a pancreatitis episode is generally proportional to the magnitude of hypertriglyceridemia, while the acute reduction of triglycerides is likely to improve the clinical course (p. 1).  The specification states that low density lipoprotein (LDL) receptors remove cholesterol-rich LDL particles from the bloodstream by binding apoB100 and facilitating particle endocytosis. Proprotein convertase subtilisin kexin 9 (PCSK9) is a key regulator of LDL receptors that prevents the recycling of these receptors back to the cell surface, resulting in less efficient LDL particle uptake. Inhibition of PCSK9 has been shown to increase levels of cell surface LDL receptors, resulting in a substantial decrease in low-density lipoprotein cholesterol (LDL-C) levels (p. 2).  LDL receptors also play a key role in the removal of triglyceride-rich lipoproteins (e.g., very low-density lipoproteins (VLDL) and chylomicron remnants) from the bloodstream by binding apoE and facilitating particle endocytosis. PCSK9 appears to play an important role in metabolism of remnant lipoproteins, just as it does for LDL metabolism. In both mice and humans, a genetic loss of function of PCSK9 is associated with a reduction in postprandial triglyceride levels, which appears to be mediated primarily by an increase in clearance of triglyceride-rich lipoprotein remnants (pp. 2-3).  Pharmacological PCSK9 inhibition increases LDL receptor expression, effectively scavenging triglyceride-rich remnant lipoproteins. When given in the setting of triglyceride-induced pancreatitis, PCSK9 inhibition lowers triglycerides, decreases the severity and duration of pancreatitis, and benefits the clinical course of the patient with decreased hospitalization duration, morbidity and mortality (p. 3).  
	PCSK9 inhibitors include antibody or antigen-binding fragments thereof, peptide mimetics, antisense oligonucleotides, and small molecules.
	The NIH (Pancreatitis, NIH Publication No. 08–1596; pp. 1-8 (July 2008)- previously cited) teaches that pancreatitis is inflammation of the pancreas. The pancreas is a large gland behind the stomach and close to the duodenum—the first part of the small intestine. The pancreas secretes digestive juices, or enzymes, into the duodenum through a tube called the pancreatic duct. Pancreatic enzymes join with bile—a liquid produced in the liver and stored in the gallbladder—to digest food. The pancreas also releases the hormones insulin and glucagon into the bloodstream. These hormones help the body regulate the glucose it takes from food for energy. Normally, digestive enzymes secreted by the pancreas do not become active until they reach the small intestine. But when the pancreas is inflamed, the enzymes inside it attack and damage the tissues that produce them. Pancreatitis can be acute or chronic (p. 1).  Acute pancreatitis usually begins with gradual or sudden pain in the upper abdomen that sometimes extends through the back. The pain may be mild at first and feel worse after eating. But the pain is often severe and may become constant and last for several days (p. 2).  Diagnosing acute pancreatitis is often difficult because of the deep location of the pancreas.  Id.  Diagnosis often involves scan imagery of the pancreas (p. 3).  
(2)  The nature of the invention and predictability in the art:  The invention is directed toward the treatment of disease and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). 
It is noted that pharmaceutical and biological art is generally unpredictable, requiring each embodiment to be individually assessed for physiological activity.  Given this fact, historically the development of new drugs has been difficult and time-consuming. Adding to the unpredictability is that many treatment options may show promise in animal models, but may fail to show therapeutic improvement in clinical trials.  There is no absolute predictability, even in view of the high level of skill in the art.
(3) Direction or Guidance:  That provided is very limited.  The reference does not have any data and/or reduce to practice any examples of treating acute or chronic pancreatitis comprising any PCSK9 inhibitor.  There is no direction as to dosage amounts, routes of administration or treatment protocols.
There are no examples of treatment of acute or chronic pancreatitis.
	(4) State of the Prior Art: the following is a selection of articles relating to the instant claim scope.
Shimada et al. (European Heart Journal 36:2415–2424 (2015)- previously cited) teach that reduction in low-density lipoprotein cholesterol (LDL-C), mainly with statins, has decreased the risk of cardiovascular events over the last few decades. However, there are several patient populations that warrant further decrease in LDL-C by additional cholesterol-lowering therapy other than statins. Proprotein convertase subtilisin/kexin type 9 (PCSK9) inhibitors are a new class of drugs that have been shown to further decrease LDL-C (abstract).  Table 1 indicates  specific PCSK9 inhibitor, including monoclonal antibodies and oligonucleotides (siRNA and antisense).  Monoclonal antibodies are the most common method of PCSK9 inhibition since the first discovery in 2009.  These antibodies bind to the region on PCSK9 required for interaction with LDL-R, and inhibit interaction between PCSK9 and LDL receptor (LDL-R) (p. 2146).  Proprotein convertase subtilisin/kexin type 9 circulating in the plasma can bind to LDL-R in various organ systems such as the liver, intestines, kidneys, lungs, pancreas, and adipose tissue.  This mechanism explains an  inverse relationship between PCSK9 concentrations in plasma and  LDL-R.  Increase in the plasma PCSK9 concentration results in an elevated LDL-C concentration because uptake of LDL-C becomes reduced due to a decreased number of LDL-R on the cell surface (Figure 1A) (p. 2417).  
Schmid et al. (Gut 45:311-316 (1999)- previously cited) teach that acute pancreatitis can be a mild, transitory illness or a severe, rapidly fatal disease. About 80% of cases of the disease are acute interstitial oedematous pancreatitis which has a low morbidity and mortality rate (<1%) and roughly 20% of patients with acute pancreatitis develop necrosis of pancreatic and peripancreatic tissues. The course of severe acute pancreatitis may include an early vasoactive and toxic phase, and a late period dominated by septic complications. Improved intensive care treatment can reduce the early cardiorespiratory and renal complications related to systemic inflammatory response syndrome (SIRS) (p. 311).   In the early phase of acute pancreatitis, a broad range of specific treatment modalities have been evaluated, but all have proved ineffective.  Therefore, interest has focused on the prophylactic administration of antibiotics. The use of antibiotic treatment is based on the rationale that reduction of pancreatic infection will decrease late morbidity and mortality.  Id.  Animal studies have shown spontaneous bacterial infection of the pancreas.  In healthy animals, immunocompetent cells usually clear these contaminating organisms.  However, stress, such as acute inflammation, renders the pancreas vulnerable to bacterial infection; the intestinal mucosal barrier fails, allowing these organisms to translocate to mesenteric lymph nodes, the systemic circulation, the portal venous circulation, the peritoneal cavity, and abdominal organs, with resulting supervening sepsis and critical complications.  
(5)  Working Examples:  No actual treatment of acute or chronic pancreatitis was assessed.  Examiner expressly notes that the specification does not provide any data relating to treating acute or chronic pancreatitis.
 (6) Skill of those in the art:
MPEP 2141.03 states (in part)” A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988) (disagreeing with the examiner’s definition of one of ordinary skill in the art (i.e. a doctorate level engineer or scientist working at least 40 hours per week in semiconductor research or development), and finding that the hypothetical person is not definable by way of credentials, and that the evidence in the application did not support the conclusion that such a person would require a doctorate or equivalent knowledge in science or engineering).  In the instant case, the skill in the art high with respect to physicians and scientists. The level of skill in the art (physicians and scientists) would be high.
 Accordingly, the skill in the art is deemed to be high. 
(7) The quantity of experimentation needed: given the fact that, historically, the development of new drugs has been difficult and time consuming, and especially in view of factors 1-6, the quantity of experimentation needed is expected to be substantial and undue.  
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).”  
Because of the sheer scope of the claim language treatment comprising numerous unrelated types of PCSK9 inhibitors (antibodies, peptide mimetics, and nucleic acids) will have to be tested, and the effective amount of a compound/route of administration, one of ordinary skill in the art would be burdened with undue “painstaking experimentation study” to practice the instant claims. 

Closest Prior Art
Claims 6 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The closest prior art to claims 6 and 19 is Walley et al. (U.S. 20150140005- previously cited).
	Walley et al. teach  proprotein convertase subtilisin kexin 9 (PCSK9) inhibitors, pharmaceutical compositions comprising the PCSK9 inhibitors, and methods of use of treating an inflammatory response to infection and complications associated therewith (abstract, paras. [0011], [0014], [0018], [0021]).  PCSK9 inhibitors is an antibody or antigen-binding fragment thereof (e.g., paras. [0018], [0021], claim 2).  Antibodies include AMG145, 1D05-IgG2, SAR236553/REGN727 (Alirocumab), RN-316, LGT209, and RG7652 (e.g., paras. [0018], [0021], claim 4).   Monoclonal antibodies (MAbs) that specifically bind to PCSK9 are capable of inhibiting PCSK9 activity (para. [0041]). Specific monoclonal antibodies are AMG145 and SAR236553/REGN727 (Alirocumab) (paras. [0018], [0021], [0041], [0060], claims 4 and 18).  As evidenced by Farnier, AMG145 and SAR236553/REGN727 are both monoclonal antibodies (abstract, pp. 252-255).  Walley et al. teach that the PCSK9 inhibitors can be administered to a subject to for treating pancreatitis associated with infection (paras. [0009], [0019], [0021], [0107], claim 12).
The reference does not teach or suggest treatment of acute or chronic pancreatitis that is not associated with an infection.
	
Conclusion
No claims are allowed.
Claims 1, 3-14, and 16-25 are pending.  Claims 7-12 and 20-25 are withdrawn.
Claims 1, 3-6, 13, 14, and 16-19 are rejected.  Claims 6 and 19 are objected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/           Examiner, Art Unit 1654